Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Entree Gold receives new coal mining licence, Mongolia VANCOUVER, July 6 /CNW/ - Entree Gold Inc. (TSX:ETG; NYSE AMEX:EGI; Frankfurt:EKA - "Entree" or the "Company") has received a mining licence covering its Nomkhon Bohr coal discovery, outlined through exploration efforts in 2008-2009. The new mining licence comprises approximately 14,030 hectares and covers the northwest corner of the former Togoot exploration licence. The portion of the property included in the mining licence is mainly underlain by Permian sediments which are known to host rich coal deposits in this part of the Gobi Desert. "We have worked closely with our Mongolian resource consultants and the Minerals Council over the last several months to meet the criteria for a mining licence over our Nomkhon Bohr coal discovery. Our 100%-ownership of the property and 30 year initial term of the licence gives us many strategic options," said Greg Crowe, President and CEO of Entree. The Nomkhon Bohr thermal coal occurrences lie within Permian sedimentary rocks thought to be of similar age to those hosting the multi-billion tonne Tavan Tolgoi thermal and metallurgical coal deposits. Tavan Tolgoi is located approximately 80 kilometres to the northwest. Two groups are currently mining and trucking coal to China along an improved dirt road that passes immediately north of Nomkhon Bohr. This road is in the process of being paved. A railway, which will follow a similar route to the current road, is planned to service both Tavan Tolgoi and Oyu Tolgoi and provide greater access to markets in China. The outline of the Togoot mining licence can be viewed at www.entreegold.com. ABOUT ENTREE GOLD INC. Entree Gold Inc. is a Canadian mineral exploration company focused on the worldwide exploration and development of copper and gold prospects. The Company's flagship Lookout Hill property in Mongolia completely surrounds the 8,500-hectare Oyu Tolgoi project of Ivanhoe Mines. A portion of the Lookout Hill property is subject to a joint venture with Ivanhoe Mines, through its subsidiary Oyu Tolgoi LLC. The joint venture property hosts the Hugo North Extension copper-gold deposit and the Heruga copper-gold-molybdenum deposit.
